DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. § 1.475(e).

As provided in 37 C.F.R. § 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I.	Claims 1-14, drawn to catheters with a needle.
Group II.	Claims 15-20, drawn to methods of administering a drug or anesthetic to a target area of a patient through the patient’s skin.
required, in reply to this action, to elect a single invention to which the claims must be restricted.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a catheter having a proximal end and a distal end, a body that extends from the proximal end to the distal end in an axial direction, wherein the body defines a lumen extending from the proximal end to the distal end, the body having at least one aperture and a projection that extends axially from the distal end of the body when the projection is in an open position, the projection being sized and connected to the body such that the projection closes an opening in the distal end of the catheter when the projection is transitioned into a closed position; wherein the lumen has a diameter larger than a diameter of a needle, wherein the needle extends beyond the distal end of the catheter when the needle is fully inserted through the opening in the distal end of the catheter, the projection being connected to the body such that the projection is in the open position when a needle is fully inserted through the opening in the distal end of the catheter and transitions into the closed position when a needle is retracted from the lumen such that the needle does not extend past the distal end of the catheter.
et al. (“Rajendran”).  Rajendran discloses (see Figs. 3A-C, 4 and 5), an over the needle catheter assembly (300) comprising, a catheter (302) having a proximal end and a distal end, a body that extends from the proximal end to the distal end in an axial direction, wherein the body defines a lumen (326) extending from the proximal end to the distal end, the body having an aperture (312) and a projection (402, 502) that extends axially (see Figs.4 and 5) from the distal end of the body when the projection is in an open position, the projection (402, 502) being sized and connected to the body such that the projection (402, 502) closes an opening in the distal end of the catheter (302) when the projection (402, 502) is transitioned into a closed position; and a needle (304) releasably configured within the lumen (326) of the catheter (802), wherein the needle (304) extends beyond the distal end of the catheter (802) in a first position and is withdrawn into the lumen (326) or is removed from the catheter (302) in a second position (see paras. 127-129).
	A telephone call was made to Alexa Hunter on 15 September 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135.  The examiner can normally be reached on M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ADAM CERMAK/Assistant Patent Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783